                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO. 3:18-CR-269-MOC-DCK

UNITED STATES OF AMERICA,                 )
                                          )
                  Plaintiff,              )
                                          )
      v.                                  )                          ORDER
                                          )
ROBERT FITZGERALD MOORE,                  )
                                          )
                  Defendant.              )
__________________________________________)

       THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal

Sentencing Memorandum” (Document No. 24) filed August 22, 2019. In accordance with the

Local Rules, the Court has considered the Motion to Seal, the public’s interest in access to the

affected materials, and alternatives to sealing. The Court determines that no less restrictive means

other than sealing is sufficient inasmuch as Defendant’s Sentencing Memorandum contains

sensitive and private information that is inappropriate for public access.       Having carefully

considered the motion and the record, and for good cause, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal Sentencing

Memorandum” (Document No. 24) is GRANTED, and Defendant’s Sentencing Memorandum

shall be sealed until further Order of this Court.



                                       Signed: August 23, 2019
